        Case: 4:20-cv-00005-SL Doc #: 1 Filed: 01/02/20 1 of 12. PageID #: 1




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


TIMOTHY A. RAIMEY, as administrator of
the Estate of MATTHEW BURROUGHS,                      CASE NO. ________________

                Plaintiff,                            JUDGE ___________________

vs.

THE CITY OF NILES; Niles City Police
Department Officer CHRISTOPHER
MANNELLA in his individual capacity; Niles
City Police Department Officer JAMES
REPPY in his individual capacity; Niles City
Police Department Officer PAUL HOGAN in
his individual capacity; Niles City Police
Department Chief JAY HOLLAND in his
individual and official capacity,

                Defendants.


                                 COMPLAINT AND JURY DEMAND


       Plaintiff Timothy Raimey, as administrator of the Estate of Matthew Burroughs,

(“Plaintiff”) for his Complaint alleges as follows:

                                PRELIMINARY STATEMENT

       1.      This case involves the tragic and fatal shooting of a black man without any valid

excuse or legal justification. On January 2, 2019, Matthew Burroughs was shot at eight times by

Niles County Police Officers, even though he did not pose a serious or imminent threat to others.

Mr. Boroughs was fatally wounded and died that day.

       2.      This is a civil-rights case brought by Timothy A. Raimey, the administrator of the

Estate of Matthew Burroughs.


                                           Page 1 of 12
        Case: 4:20-cv-00005-SL Doc #: 1 Filed: 01/02/20 2 of 12. PageID #: 2




                                JURISDICTION AND VENUE

        3.     This action arises under the Fourth and Fourteenth Amendments to the United

States Constitution, 42 U.S.C. §§ 1983 and 1988, and Ohio law.

        4.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1343 and

42 U.S.C. § 3613. This Court has supplemental jurisdiction over the Ohio State claims under

28 U.S.C. § 1367.

        5.     The acts complained of occurred in the Northern District of Ohio, and venue is

lodged in this Court under 28 U.S.C. § 1391(b)(2).

                                         JURY DEMAND

        6.     Plaintiff demand trial by jury in this action.

                                             PARTIES

        7.     Matthew Burroughs was fatally shot by City of Niles police officers on January 2,

2019.

        8.     Plaintiff Timothy A. Raimey is domiciled in Trumbull County, Ohio. On or about

February 28, 2019, Raimey was appointed by the Probate Court of Trumbull County to be the

Estate of Matthew Burroughs’ administrator. Raimey brings this suit in his capacity as the Estate

of Matthew Burroughs’ administrator.

        9.     Defendant City of Niles (“City”) is a city organized under Ohio law and the

county seat of Trumbull County. The City is at all times responsible for the actions of the Niles

City Police Department (“CPD”).

        10.    At all relevant times, Defendant Christopher Mannella was a CPD police officer,

acting in the capacity of employee, agent, and servant of the City, within the scope of his




                                            Page 2 of 12
         Case: 4:20-cv-00005-SL Doc #: 1 Filed: 01/02/20 3 of 12. PageID #: 3




employment as such, and acting under color of state law. Defendant Mannella is sued in his

individual capacity.

        11.     At all relevant times, Defendant James Reppy was a CPD police officer, acting in

the capacity of employee, agent, and servant of the City, within the scope of his employment as

such, and acting under color of state law. Defendant Reppy is sued in his individual capacity.

        12.     At all relevant times, Defendant Paul Hogan was a CPD police officer, acting in

the capacity of employee, agent, and servant of the City, within the scope of his employment as

such, and acting under color of state law. Defendant Hogan is sued in his individual capacity.

        13.     At all relevant times, Defendant Jay Holland was a CPD chief acting in the

capacity of employee, agent, and servant of the City, within the scope of his employment as

such, and acting under color of state law. Defendant Holland is sued in his individual and

official capacity.

                                   STATEMENT OF FACTS

        14.     On January 2, 2019, at approximately 2:35 pm, Matthew Burroughs – a 35-year-

old black man – was shot and killed by a City of Niles Police Officer at Royal Mall Drive in the

City of Niles, which is in Trumbull County, Ohio.

        15.     Burroughs died after he voluntarily went to the Niles Municipal Court to pay a

$15 fine on a traffic ticket.

        16.     While at the courthouse to pay the fine, a bailiff recognized Burroughs and knew

he had an outstanding warrant. Without saying anything to Burroughs, the bailiff went to get a

CPD Officer to execute the arrest warrant.

        17.     Before the bailiff returned, Burroughs left the courthouse and went to his car. A

probation officer tried to stop him, but Burroughs drove away.



                                             Page 3 of 12
        Case: 4:20-cv-00005-SL Doc #: 1 Filed: 01/02/20 4 of 12. PageID #: 4




       18.     To execute the warrant, CBD Officer Defendants Christopher Mannella, James

Reppy, and Paul Hogan (collectively “Officer Defendants”) drove to Burroughs’ home, which

was located at 53 Royal Mall in the Royal Mall apartment complex.

       19.     Defendant Mannella did not see Burroughs or his car when he arrived at

Burroughs’ apartment complex. He parked his car and started walking toward Burroughs’

apartment.

       20.     When Defendant Hogan arrived at the apartment complex, he did not initially see

Burroughs or his car.

       21.     While driving toward Burroughs’ apartment, Defendant Reppy spotted a white

Ford Fusion that matched the description of Burroughs’ car. Defendant Reppy followed the car

to Burroughs’ apartment complex.

       22.     Before Defendant Mannella reached Burroughs’ apartment, he heard on the radio

that Burroughs’ car was heading toward Royal Mall. He started back toward his car.

       23.     When Burroughs drove into his apartment complex, Defendant Reppy’s car was

close behind him.

       24.     As soon as Defendant Reppy stopped his car behind Burroughs’ car, he jumped

out and fired five shots at Burroughs, who was still in his car. Defendant Reppy did not identify

himself as a police officer or give any warning before he shot.

       25.     At approximately the same time, Defendant Mannella – who had walked toward

Burroughs’ car – shot Burroughs three times.

       26.     Defendant Reppy’s body camera shows that Burroughs’ brake lights were on at

the time he was shot. Defendants Reppy and Mannella failed to turn on their body cameras

before the shooting.



                                           Page 4 of 12
         Case: 4:20-cv-00005-SL Doc #: 1 Filed: 01/02/20 5 of 12. PageID #: 5




        27.     Because Burroughs’ car was stopped when he was shot, there was no justification

for the shooting. No one was in imminent danger of death or serious bodily injury.

        28.     Defendant Hogan had the ability and responsibility to prevent the shooting, but he

failed to do so. In addition, his actions contributed to Burroughs’ death.

        29.     Burroughs died that same day from the gunshot wounds.

        30.     Before he died, Burroughs was conscious and in pain.

Defendants’ Pattern and Practice of Illegal Behavior

        31.     Defendant City and Defendant CPD Chief Holland have a pattern and practice

and a custom and policy of recklessly: hiring officers not suitable for their positions, failing to

properly train and supervise officers, and retaining officers unfit for their positions.

        32.     The City and Defendant CPD Chief Holland recklessly hired or retained the

Officer Defendants, despite the fact that they were clearly unfit for their duties.

        33.     At the time of Burroughs’ death, the City also had a long history of its police

officers using excessive force. The City knew about this pattern and practice of excessive force

by its police officers, tolerated it, and sanctioned it.

        34.     Specifically, CPD has a custom and policy and/or pattern and practice of failing to

properly train officers on appropriate use of force. Officers lack basic support, skills, and

knowledge required to safely and effectively respond to situations that commonly arise in law-

enforcement encounters. The CPD has a duty to ensure its officers are properly trained, that

training is reinforced through ongoing instruction, and that officers are consistently held

accountable for any failure to abide by their training. The failure to fulfill this duty has

contributed to the pattern and practice of excessive force within the CPD that places the

community in danger.



                                              Page 5 of 12
         Case: 4:20-cv-00005-SL Doc #: 1 Filed: 01/02/20 6 of 12. PageID #: 6




Plaintiff’s Damages

        35.      As a direct and proximate result of the Defendants’ actions, Burroughs suffered

severe physical and emotional injury, pre-death terror, pain and suffering, was deprived of his

life, and lost the enjoyment of life.

        36.      Defendants’ acts were reckless, willful, wanton, and malicious, thus entitling

Plaintiff to an award of punitive damages.

                                 FIRST CLAIM FOR RELIEF
              42 U.S.C. § 1983/Fourth and Fourteenth Amendments Excessive Force
                                  (Against Officer Defendants)

        37.      Plaintiff repeats and realleges the foregoing paragraphs as if the same were fully

set forth at length herein.

        38.      By reason of the foregoing, using excessive force, assaulting Burroughs and

killing him, and/or contributing to or failing to prevent such, the Officer Defendants deprived

Burroughs of the rights, remedies, privileges, and immunities guaranteed to every citizen of the

United States, in violation of 42 U.S.C. § 1983, including, but not limited to, rights guaranteed

by the Fourth and Fourteenth Amendments of the United States Constitution to be free from

gratuitous and excessive force. The Officer Defendants’ conduct manifested deliberate

indifference to Burroughs’ constitutional rights.

        39.      The Officer Defendants acted under pretense and color of state law and in their

individual and official capacities and within the scope of their respective employment as CPD

officers. The Officer Defendants’ acts were beyond the scope of their jurisdiction, without

authority of law, and in abuse of their powers. The Officer Defendants acted willfully,

knowingly, and with the specific intent to deprive Burroughs of his constitutional rights, secured




                                             Page 6 of 12
         Case: 4:20-cv-00005-SL Doc #: 1 Filed: 01/02/20 7 of 12. PageID #: 7




by 42 U.S.C. § 1983, and the Fourth and Fourteenth Amendments to the United States

Constitution.

        40.     As a direct and proximate result of the misconduct and abuse of authority detailed

above, Burroughs sustained the damages stated above.

                                SECOND CLAIM FOR RELIEF
              42 U.S.C. § 1983/Fourth and Fourteenth Amendment Excessive Force
                                   (Against Defendant City)

        41.     Plaintiff repeats and realleges the foregoing paragraphs as if the same were fully

set forth at length herein.

        42.     Defendant City, through CPD, and acting under the pretense and color of law,

permitted, tolerated, and was deliberately indifferent to a pattern and practice of excessive force

by CPD officers at the time of Burroughs’ killing. This widespread tolerance of excessive force

by police officers constituted a municipal policy, practice, or custom and led to Burroughs’

shooting and death.

        43.     By permitting, tolerating, and sanctioning a persistent and widespread policy,

practice and custom of excessive force under which Burroughs was killed, Defendant City

deprived Burroughs of rights, remedies, privileges and immunities guaranteed to every citizen of

the United States, secured by 42 U.S.C. § 1983, including, but not limited to, the right to be free

from gratuitous and excessive force guaranteed by the Fourth and Fourteenth Amendments to the

United States Constitution.

        44.     As a direct and proximate result of the policy, practice, and custom detailed

above, Burroughs sustained the damages stated above.




                                            Page 7 of 12
         Case: 4:20-cv-00005-SL Doc #: 1 Filed: 01/02/20 8 of 12. PageID #: 8




                                 THIRD CLAIM FOR RELIEF
                              Ohio Rev. Code § 2125/Wrongful Death
                                    (Against All Defendants)

        45.     Plaintiff repeats and realleges the foregoing paragraphs as if the same were fully

set forth at length herein.

        46.     As a direct and proximate result of the reckless, wanton, and/or intentional

conduct of Defendants and their employees as described herein, Burroughs suffered conscious

pain and suffering until the moment of his death.

        47.     As a direct and proximate result of Burroughs’ death, his beneficiaries suffered,

and will continue to suffer, damages for the loss over his life expectancy, including loss of

companionship, consortium, care, assistance, attention, protection, advice, guidance, counsel,

instruction, training, and education

        48.     As a direct and proximate result of the reckless, wanton, and/or intentional

conduct of Defendants and their employees as described herein, Burroughs’ beneficiaries have

suffered mental anguish and severe emotional distress and have been deprived of his love,

support, services, care, companionship, advice, guidance, counsel, instruction, and society, and

prospective inheritance, and have sustained potentially other damages as recognized under Ohio

Rev. Code § 2125.02(B) and other provisions of law. These losses are expected to be permanent

and ongoing.

        49.     As a direct and proximate result of the misconduct and abuse of authority detailed

above, Burroughs sustained the damages alleged above.




                                            Page 8 of 12
         Case: 4:20-cv-00005-SL Doc #: 1 Filed: 01/02/20 9 of 12. PageID #: 9




                               FOURTH CLAIM FOR RELIEF
                          Assault and Battery of Matthew Burroughs
                      (Against City Defendant and the Officer Defendants)

        50.     Plaintiff repeats and realleges the foregoing paragraphs as if the same were fully

set forth at length herein.

        51.     In physically assaulting, shooting, and killing Burroughs, Defendants Mannella,

Reppy, and Hogan, acting in their capacity as police officers, and within the scope of their

employment, committed willful, unlawful, unwarranted, and intentional assault and battery upon

Burroughs, and/or failed to prevent such.

        52.     The assault and battery by Defendants Mannella and Reppy was unnecessary and

unwarranted in the performance of their duties and constituted an unreasonable and excessive

use of force. Defendant Hogan failed to intervene to stop the excessive force, even though he

had the ability to do so. His actions also contributed to Burroughs’ assault and battery.

        53.     Defendant City, as employer of Defendants Mannella, Reppy, and Hogan, is

responsible for their wrongdoing under the doctrine of respondeat superior.

        54.     As a direct and proximate result of the misconduct and abuse of authority detailed

above, Burroughs sustained the damages alleged above.

                                 FIFTH CLAIM FOR RELIEF
                                       Reckless Conduct
                                     (Against Defendants)

        55.     Plaintiff repeats and realleges the foregoing paragraphs as if the same were fully

set forth at length herein.

        56.     As alleged above, Defendants failed to exercise due care and acted in a reckless

manner while engaged in police functions and activities.

        57.     This reckless conduct proximately caused the death of Burroughs.



                                            Page 9 of 12
          Case: 4:20-cv-00005-SL Doc #: 1 Filed: 01/02/20 10 of 12. PageID #: 10




          58.   Defendant City, as employer of the other Defendants, is responsible for their

wrongdoing under the doctrine of respondeat superior.

          59.   As a direct and proximate result of the misconduct and abuse of authority detailed

above, Burroughs sustained the damages alleged above.

                                SIXTH CLAIM FOR RELIEF
           Reckless Hiring, Training, Supervision, Discipline, Staffing, and Retention
                       (Against Defendant City and Defendant Holland)

          60.   Plaintiff repeats and realleges the foregoing paragraphs as if the same were fully

set forth at length herein.

          61.   Defendants City and Holland failed to exercise due care and acted in a reckless

manner in hiring, training, supervising, disciplining, staffing, and retaining Defendants Mannella,

Reppy, and Hogan.

          62.   Defendants Mannella, Reppy, and Hogan were all unfit for their positions and

duties.

          63.   Defendants City and Hogan’s reckless conduct in this regard proximately caused

the death of Burroughs alleged above.

          64.   As a direct and proximate result of the misconduct and abuse of authority detailed

above, Burroughs sustained the damages alleged above.

                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiff request the Court enter judgment against Defendants and grant the

following relief:

          A.    Compensatory damages in an amount to be determined at trial.

          B.    Punitive damages against the individual Defendants only in an amount to be

determined at trial.



                                           Page 10 of 12
       Case: 4:20-cv-00005-SL Doc #: 1 Filed: 01/02/20 11 of 12. PageID #: 11




       C.      An order awarding Plaintiff reasonable attorneys’ fees, together with the costs of

this action, under 42 U.S.C. § 1988.

       D.      Such other further relief as the Court may deem appropriate.



Dated: January 2, 2020


Respectfully submitted,

/s/ Nicholas A. DiCello
Nicholas A. DiCello (0075745)
Kevin C. Hulick (0093921)
SPANGENBERG SHIBLEY & LIBER LLP
1001 Lakeside Avenue East, Suite 1700
Cleveland, OH 44114
(216) 696-3232
(216) 696-3924 (FAX)
ndicello@spanglaw.com
khulick@spanglaw.com


Attorneys for Plaintiff




                                          Page 11 of 12
      Case: 4:20-cv-00005-SL Doc #: 1 Filed: 01/02/20 12 of 12. PageID #: 12




                                CERTIFICATE OF SERVICE

       I certify that on this 2nd day of January, 2020, my office served, via the Court’s Electronic

Filing System, the foregoing document on all counsel of record in the ECF system.



                                                     /s/ Nicholas A. DiCello
                                                     Nicholas A. DiCello




                                          Page 12 of 12
